Citation Nr: 1419748	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-35 796	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim seeking service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for unidentified particles in the blood.

4.  Entitlement to service connection for asbestosis.

5.  Entitlement to service connection for lower extremity peripheral neuropathy.

6.  Entitlement to service connection for a neck disability.

7.  Entitlement to service connection for a back disability.

8.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 50 percent. 


REPRESENTATION

Appellant is represented by: Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is the surviving spouse of a deceased veteran (the Veteran) who served on active duty service from May 1957 to May 1959 and from January 1968 to April 1970, as well as intercurrent periods of service in the Army National Guard and Reserves.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the RO in Philadelphia, Pennsylvania.  The Veteran died in January 2011.  The RO has granted substitution of the appellant in place of the Veteran in pursuing the current appeal, which was pending at the time of the Veteran's death, for the purpose of obtaining accrued benefits. 

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to insure a total review of the evidence.  


FINDINGS OF FACT

1.  An application to reopen the claim of entitlement to service connection for bilateral hearing loss was denied in a December 1998 rating decision; the Veteran did not appeal that decision; new and material evidence was not received within one year of the decision.  

2.  Since the December 1998 rating decision, the evidence received relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss; it is neither cumulative nor redundant of evidence already of record; and, it raises a reasonable possibility of substantiating the claim.

3.  A bilateral hearing defect was noted on entry into active duty service; the hearing defect increased in severity during service; the evidence does not clearly and unmistakably establish that the in-service increase in the bilateral hearing defect was due to the natural progress of the disease.  

4.  There has been no disability manifested by unidentified particles in the blood at any time pertinent to this claim. 

5.  There has been no asbestosis at any time pertinent to this claim.  

6.  There has been no lower extremity peripheral neuropathy at any time pertinent to this claim; neurological symptoms of the lower extremities were entirely related to lumbar radiculopathy.  

7.  The Veteran did not sustain a back injury in service; no back disability is related to service.  

8.  The Veteran did not sustain a neck injury in service; no neck disability is related to service.  

9.  During the entire period of this appeal, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105(C) (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2013).

2.  Pre-existing bilateral hearing loss was aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.385 (2013).

3.  The basic criteria for service connection for a disability manifested by unidentified particles in the blood are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  The basic criteria for service connection for asbestosis are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

5.  The basic criteria for service connection for lower extremity peripheral neuropathy are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).




6.  A back disability was not incurred in service; arthritis is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

7.  A neck disability was not incurred in service; arthritis is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

8.  The criteria for a disability rating higher than 50 percent for PTSD are not met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen Service Connection for Hearing Loss

The Veteran filed a claim of entitlement to service connection for bilateral hearing loss in June 1970.  The claim was denied in a February 1971 rating decision.  The Veteran applied to reopen the claim in August 1996.  The application was denied in a November 1996 rating decision.  The Veteran again applied to reopen the claim in June 1998.  That application was denied in a December 1998 rating decision.  The Veteran did not appeal the December 1998 decision.  Moreover, new and material evidence was not received within one year of the decision.  

In April 2000, the Veteran's representative submitted a cover letter describing a VA Form 21-4138 that was being submitted and asking the RO to advise the representative of the action taken.  The claims file does not contain the described VA Form 21-4138.  This correspondence does not constitute a notice of disagreement as it does not express dissatisfaction or disagreement with an adjudicative determination and a desire to contest the result.  It is also not new and material evidence as it does not relate to an unestablished fact necessary to substantiate the claim nor raise a reasonable possibility of substantiating the claim.  The next evidence received was the current claim in January 2009.  Accordingly, the December 1998 decision is final.  

The evidence of record at the time of the final December 1998 decision consisted of the service treatment records which established that the Veteran had defective hearing at service entry in June 1968 with the following pure tone readings:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
45
LEFT
5
5
10
10
50

Defective hearing was noted on the examination form and a physical profile (PULHES) rating of H-2 was assigned indicating decreased hearing acuity.  

PULHES is the six categories into which a physical profile is divided.  The H stands for hearing and ear.  A physical profile designator of "2" under any or all factors indicates that an individual possesses some medical condition or physical defect that may require some activity limitations.  See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

Audiometric testing at service separation on February 20, 1970 shows pure tone thresholds as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
-
75
LEFT
25
25
30
-
75

A concurrent report of treatment dated February 20, 1970 indicates that the Veteran had decreased hearing bilaterally with occasional tinnitus and earache.  A history of prolonged loud noise exposure was noted.  

Additional audiometric testing was conducted in December 1970, with results as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
-
75
LEFT
15
15
20
-
65

A VA examination was conducted shortly after service in January 1971, upon the filing of the Veteran's initial application for VA compensation.  Audiometric testing conducted in January 1971 was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
-
70
LEFT
0
5
10
-
60

The evidence of record in December 1998 also included a VA examination report dated in November 1998 which described the Veteran's assertion that, during his service in Vietnam, a rocket exploded near him, and the force of the explosion picked him up and landed him on his back.  The Veteran reported that he was subsequently examined and found to have scar tissue in his ears.  The application to reopen service connection was denied in December 1998 without discussion of the November 1998 examination report.  The RO simply noted that the Veteran had not responded to a VA letter and concluded that "no evidence was submitted" to support the claim.  The original VA compensation claim, filed in June 1970, was denied in February 1971 based on the RO's conclusion that the "slight increase noted on service exam in 2-70 and VA exam was due to the natural progress of the disability."  Notably, no such finding appears in the February 1970 examination report or in any other medical report.  This would appear to be the opinion of the RO.

The Veteran filed the current application to reopen in January 2009.  The RO declined to reopen the claim in the August 2009 decision.  However, the RO reopened the claim and adjudicated it on the merits in the May 2010 statement of the case.  The RO noted in the statement of the case that it had obtained a November 5, 1997 VA audiology consultation record that had not previously been considered and since this record "references the Veteran's hearing loss and it's [sic] etiology," it constitutes new and material evidence.  The Board has been unable to locate this record in the claims file or in any electronic repository available to the Board.  (Virtual VA and VBMS).  The RO did not describe any specifics as to the contents of this report, only noting that it references etiology.  Nevertheless, the Board accepts the RO's favorable conclusion on this question and agrees that such a record, wherever it exists, constitutes new and material evidence as it addresses an unestablished fact necessary to substantiate service connection for bilateral hearing loss and as, by the RO's description, it was not considered in the December 1998 rating decision.  Accordingly the claim is reopened.  

Service Connection Merits Discussion

The RO received the Veteran's service treatment records for the period from May 1957 to May 1959, including induction and separation examination reports. Regarding the Veteran's National Guard service, also prior to his verified period of active duty in the U.S. Navy, members of the National Guard or the reserves do not obtain status as a "veteran" simply by serving in such capacity.  While service on active duty alone is sufficient to meet the statutory definition of a veteran, service on active duty for training or inactive duty for training in the National Guard and reserves, without more, will not suffice to give one "veteran" status.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).  To obtain status as a veteran and become eligible for VA benefits for a given period of service, a National Guard or reserve unit member must have served on active duty during such service, served on a period of active duty for training and incurred or aggravated an injury or disease in the line of duty during that period, or served on a period of inactive duty training and incurred or aggravated an injury in the line of duty during that period.

There is no assertion on the appellant's part that the Veteran incurred a hearing loss disability during his period of active duty in the U.S. Army from May 1957 to May 1959.  Indeed, the entrance and separation examinations reveal that his hearing was normal (15/15) on whispered voice testing and that a PULHES value of H-1 was assigned.  The number "1" indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment.  

Regarding National Guard service, an examination was conducted at enlistment in October 1959, at which time the Veteran's hearing was normal (15/15) and an H-1 value was assigned.  The Board notes however that the presumption of soundness only attaches with respect to a period of qualifying service where an examination is conducted prior to entry in that period of qualifying service, i.e., active duty, active duty for training, or inactive duty training, and where that examination revealed no defects, infirmities, or disorders.  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  In this case, there is no confirmed period of active duty, active duty training, or inactive duty training during the Veteran's period of National Guard service.  There is no assertion of any such period.  While it is reasonable to presume that the Veteran had such periods of service, as are generally required of National Guard and reserve service, it is not presumed that an examination would have been conducted prior to each weekend drill or annual training, and there are no reports of examinations of record pertaining to such periods.  Accordingly, the presumption of soundness does not attach to any unverified period of active duty, active duty for training, or inactive duty training during the Veteran's National Guard or reserve service.  

An examination was conducted at enlistment into the U.S. Navy in June 1968 as set out above.  As a hearing defect was noted on the report of examination at entry into active duty service, service connection for bilateral hearing loss itself is not available.  The only benefit that may be awarded for hearing loss is service connection for aggravation of pre-existing hearing loss.  

The Veteran has reported sustaining an injury during his active duty service in the Navy that, in his words, affected his hearing acuity.  The Veteran described a rocket explosion near him.  In his description, he was lifted up off the ground and lost consciousness for approximately one minute.  He reported that both ears sustained moderate to severe damage.  While the service treatment records do not document this event, and while the Veteran did not describe this event to VA or to healthcare providers until 1998, despite several previous VA claims and a prior VA examination, it is important to note that the RO has determined that this event occurred and was sufficiently verifiable to support a grant of service connection for PTSD.  Accordingly, the Board also accepts the Veteran's account of being in close proximity to a rocket explosion as factual.  As will be later discussed, the Board does not accept many of the Veteran's assertions as to physical injuries resulting from this event.  

Regarding aggravation of pre-existing hearing loss, the Board finds that audiometric readings at service entry as compared with the readings taken at separation and during a VA evaluation shortly after separation demonstrate that the Veteran's hearing defect worsened during this period of active duty service.  Moreover, the Veteran was treated during service and reported worsening hearing.  At the same time, the Veteran reported recent onset of tinnitus.  The Board notes that service connection has already been granted for tinnitus based on this report.  The Veteran is competent to describe his perceptions of worsening hearing acuity.  The Board deems his assertion as credible because it is supported by the contemporaneous clinical evidence.  It is also notable that the February 1971 rating decision explicitly acknowledged that there was an increase in the Veteran's hearing loss during service.  

As the evidence without exception demonstrates that the Veteran's pre-existing hearing defect worsened during his verified period of active duty service, the presumption of aggravation attaches.  See 38 C.F.R. § 3.306.  

Although the claimant bears the burden of showing a worsening during service of a pre-existing condition, once that burden is met and the presumption of aggravation attaches, the burden of rebuttal shifts to VA.  To rebut the presumption of aggravation, VA must demonstrate by clear and unmistakable evidence that the worsening was due to the natural progress of the disease.  Here, there is no medical opinion on this question and the Board finds that there is not clear and unmistakable evidence that the in-service worsening was due solely to the natural progress of the disease.  As such, the Board finds that the presumption of aggravation is not rebutted, and that service connection for aggravation of bilateral hearing loss by service is warranted.  The Board finds that there is a basis in the evidence to determine the extent of the worsening as the record contains audiometric readings at entry and separation; however, RO will determine the extent of worsening when assigning the initial rating.  

Turning to the claims of entitlement to service connection for a disability manifested by unidentified particles in the blood, asbestosis, and lower extremity peripheral neuropathy, the Board finds that the Veteran did not have the claimed disorders at any time pertinent to this appeal.  

There is no diagnosis or clinical finding of asbestosis.  Service connection is already in effect for a pulmonary/respiratory disability as service connection was granted for the cause of death, which was lung cancer metastatic to the brain and bone.  There was no treatment for a lung disorder of any kind during active service, and the Veteran's lungs were found to be clinically normal when examined at service separation.  There were no respiratory signs or symptoms found on VA examination in February 1971, and a chest X-ray was read as normal.  A Navy reserve re-enlistment examination in February 1972 also contained normal clinical findings for the lungs.  Also very significant in terms of determining the onset of symptoms, the Veteran completed a report of medical history in February 1972 at which time he reported no history of tuberculosis, asthma, shortness of breath, or pain or pressure in the chest.  

VA outpatient records reveal that chest X-rays in October 1997 and June 1997 were interpreted as showing clear lungs.  A VA general medical examination was conducted in October 1998 to evaluate the Veteran's pension claim.  Examination of the chest was unremarkable, and the Veteran reported no respiratory complaints.  A July 1999 X-ray was clear with no active disease in the chest.  

A November 1999 X-ray showed a dense consolidation of the right lung.  A December 1999 X-ray found a new infiltrate in the right apex with linear atelectasis or scarring in the right mid lung field.  Tuberculosis was initially questioned.  This was later determined to be Legionella pneumonia.  A January 2000 chest CT revealed right upper lobe scarring with bronchiectasis, likely post inflammatory.  An August 2000 X-rays showed clear lungs with no evidence of pneumonia.  An April 2001 surgical report notes a history of Legionnaire's disease.  A November 2004 X-rays shows clear lungs with no acute infiltration or congestion.  

The only reference to asbestos exposure comes in a July 2010 pulmonary outpatient consultation.  The Veteran reported exposure once, but did not report the details of this exposure.  The Veteran was diagnosed with advanced lung cancer, but asbestosis was not diagnosed.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), diagnosing asbestosis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

As there is no competent evidence of a diagnosis of asbestosis or other chronic asbestos-related lung disease, the Board finds that a preponderance of the evidence is against the presence of asbestosis during any time pertinent to this appeal.

The Board notes that the Veteran's complaint of unidentified particles in the blood is largely unexplained.  There is no meaningful description from the Veteran or the appellant as to what is intended by this claim, and there are no clinical findings that may reasonably be interpreted as particles in the blood.  The Veteran noted in an August 2009 psychiatric examination that his feet had become soaked in Agent Orange and "I think that might be how the particles, the [expletive] they can[']t figure out, might have pooled in my feet."  Again, any attempt to infer a specific claim from this description would require significant speculation on the Board's part.  

A claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  As there is no competent evidence of a pertinent diagnosis, the Board finds that a preponderance of the evidence is against the presence of a disability manifested by unidentified particles in the blood during any time pertinent to this appeal.

While there are several notations in the clinical record of peripheral neuropathy, a February 1997 EMG conclusively establishes that the Veteran's complaints were due to lumbar radiculopathy and not due to peripheral neuropathy.  In comparison to the EMG evidence, the references to peripheral neuropathy are relatively unexplained.  Notably, the Veteran was evaluated in June 2009 and diagnosed with "neuropathy," which was found to be related to herbicide exposure.  However, the evaluation resulting in that diagnosis appears to have been limited to tests of sensation and reflexes.  Of great significance in discounting the probative weight of this diagnosis, there was no discussion of the EMG results, which should have been available to the VA examiner, and there were no clinical tests ordered or discussed.  There was also no acknowledgement on the part of the examiner that any other diagnosis might be warranted.  The examination report, filling barely 1/3 of 1 page, appears cursory at best.  Without a discussion of significant diagnostic test results which were in existence at the time of this evaluation, and which directly contradict the findings contained in the report, the Board must find that the diagnosis was based on inaccurate facts and is of comparatively little probative weight.  

While the Board accepts the Veteran's competent report of his symptoms, distinguishing between lumbar radiculopathy and peripheral neuropathy is not a matter capable of lay observation, but requires medical knowledge.  

In sum, the Board finds that a preponderance of the evidence is against the presence of peripheral neuropathy during any time pertinent to this appeal.

The Board recognizes that the United States Court of Appeals for Veterans Claims (Veterans Court) has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   As established by the Veterans Court, the definition comports with the everyday understanding of disability, which is defined as an "inability to pursue an occupation because of physical or mental impairment."  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

As a preponderance of the evidence is against any current asbestosis, lower extremity peripheral neuropathy, or disability manifested by unidentified particles in the blood, the Board finds that service connection for these claimed disabilities is not warranted.  

The record demonstrates that, pertinent to the period on appeal, there were diagnoses of disabilities of the neck and back in the nature of degenerative joint disease, spondylosis, and arthritis.  The Veteran attributed his back and neck disabilities to the same incident (rocket explosion) that supported his PTSD and hearing loss, and tinnitus claims.  The Veteran has asserted that, during this explosion, he sustained moderate to severe bruising in the lower back and neck and has experienced chronic pain and lack of motion in these areas since service.  

While the Board has accepted the Veteran's assertions regarding having been in the vicinity of a rocket explosion, and has accepted his account of having experienced a worsening of hearing loss associated with this incident, this determination is based on clinical evidence that supports and does not contradict his assertions.  The Veteran's hearing acuity was demonstrably worse at service separation than it was at service entry.  In contrast, the Veteran's spine and neck were clinically normal at service separation.  Moreover, as will be described below, the Veteran's accounts of the onset of neck and back pain have not been consistent.  The more recent account of sustaining injuries to the back and neck during the explosion in service is deemed to be inaccurate.  

There is no assertion that the Veteran sustained back or neck injuries during his first period of active duty in the U.S. Army or during his National Guard service.  There is also no record of treatment for back or neck complaints.  When examined for induction into the Army in May 1957, when examined for separation from active duty with the Army in March 1959, and when examined for National Guard enlistment in October 1959, the Veteran's neck and spine were found to be clinically normal.  

Service treatment records from the Veteran's active duty in the Navy also reveal no treatment during active duty for back or neck complaints.  The Veteran's spine and neck were found to be clinically normal when examined for service separation in February 1970.  There is also no record of treatment for neck and back complaints in regard to the subsequent service in the reserves.  

The Veteran filed a service connection claim in June 1970; however, he did not report any neck or back symptoms or diagnoses.  Rather, he limited his claim to bilateral hearing loss.  There were no pertinent complaints or findings at the time of the February 1970 VA examination.  When examined in February 1972, the Veteran's neck and spine were found to be clinically normal.  

While inaction regarding filing a claim after service is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding one claim, it is reasonable to expect that he is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated in June 1970 that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in one instance where he believed himself entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting of symptoms, than a partial reporting.  Thus, the Veteran's inaction regarding a claim for a neck or back injury, when viewed in the context of action regarding hearing loss, may reasonably be interpreted as indicative of the lack of symptomatology at that time.  This is significant because the Veteran has more recently reported not only an injury in service, but ongoing symptoms since service.  

The Veteran filed another claim for service connection in August 1996, but again, he did not report back or neck symptoms.  He limited his claim to hearing loss, a skin problem, and exposure to Agent Orange.  

An X-ray of the back in August 1996 showed moderate osteophyte formation in the vertebral bodies and partial sacralization of L5.  The diagnosis was moderate degenerative joint disease.  

The Veteran underwent an orthopedic evaluation on March 18, 1997 in connection with a claim for benefits from the Social Security Administration.  The Veteran reported that "approximately three years ago" he developed low back pain.  The examiner further noted that he did not have any major difficulties until approximately eight months ago when the low back pain reappeared.  The Veteran underwent an EMG in April 1997 for neck and back complaints.  He reported experiencing left-sided neck pain for the past 2-3 years and low back pain for the past few years.  

The Veteran filed a VA pension claim in July 1998 but noted only ears and defective hearing as related to service.  The Veteran was afforded a general medical examination in October 1998, to evaluate all disabilities pertinent to the pension claim, at which time he reported that his back problems "became his undoing" about four or so years prior.  The Veteran was working as a heavy construction equipment repairman and was making a very good living until low back pain "laid him low."  The examiner noted that there was "no history" of a painful low back injury.  A May 1997 MRI was interpreted as showing degenerative changes at L5-S1.  

The Veteran's assertion in July 1998, prior to filing his claim for service connection, that he had no history of a painful back injury directly contradicts his later assertion that he sustained painful bruising of the back in the rocket explosion.  Moreover, while the 1998 account does not specify the date of onset of back pain, the April 1997 accounts specify onset of neck and back pain in the prior few years.  It is also notable that the Veteran's discussion in July 1998 revolved around his civilian occupation and he did not mention in-service onset of symptoms.  The Board observes that, in the context of a pension claim, it did not matter when the disability began or what was the etiology.  This lends support to the accuracy of the 1998 account and undermines the accuracy of his later account as to in-service onset of symptoms.  This interpretation is also supported by one of the earliest references to back symptoms in a December 20, 1996 treatment report.  The Veteran noted that he was turned down for a back brace by VA because the back was not service connected.  There is no reference as to any dispute with this finding or any description of in-service onset of symptoms.  

In sum, prior to the current claim, the Veteran's assertions were of post-service onset of neck and back symptoms.  The assertions made prior to the current claim are deemed to be more accurate than the contradictory account he gave during the course of the this claim.  Also of significance in finding that the Veteran's more recent account is not accurate is the finding of a VA primary care physician who conducted an extensive evaluation of the Veteran in November 2009 that the Veteran was a "terrible historian."  This finding appears to have been based on the imprecision with which the Veteran recounted his symptoms and medications.  Whether this reflects an inaccurate memory or an indifference as to detail, it undermines the reliability that can be placed on the Veteran's assertions.  

Notwithstanding the Board's finding that the Veteran was in the vicinity of a rocket explosion while on active duty, the Board finds that the Veteran's account of experiencing symptoms of the back and neck in service, to include moderate to severe bruising in the lower back and neck, and experiencing chronic pain and loss of motion in these areas since service, are not accurate.  Rather, the evidence deemed to be accurate on this point is the Veteran's description to the October 1998 general medical examiner that he had "no history" of a painful low back injury, as well as his descriptions given in evaluations around that time of having experienced onset of neck and back pain in the previous few years.  

The Board notes that the Veteran described another in-service incident in which the Veteran hitched a ride in a helicopter that was being used to apply Agent Orange.  The Veteran described being pinned against the bulkhead of the helicopter by a drum filled with Agent Orange and having the herbicide sprayed all over him.  While the Veteran asserted that he was physically pinned to the bulkhead and worried that the drums could have rolled over him and crushed him, he did not in fact report any back or neck injury or symptoms in conjunction with this account, nor did he report any treatment following the incident.  Based on the normal clinical findings for the back and neck at service separation, the Board finds that a preponderance of the evidence is against the incurrence of a back or neck injury or disease in relation to this event.  

There is no medical opinion that purports to relate any back or neck disability to service.  The Veteran's assertions are fundamentally based on a historical account which the Board has found to be inaccurate.  Accordingly, his opinion carries no probative weight.  This finding extends equally to the appellant who has based her claim on his assertions as to injury of the back and neck in service and continuing symptoms of the back and neck after service.  

While the Veteran was diagnosed with arthritis of the neck and back, there was no manifestation of arthritis within one year of service separation.  Accordingly, service connection for arthritis is not presumed.  Moreover, while the Veteran was exposed to herbicide agents during his service in Vietnam, arthritis, degenerative joint disease, degenerative disc disease, and spondylosis are not diseases that are presumed to be associated with exposure to herbicides.  There is no evidence or assertion that such diseases are otherwise related to herbicide exposure on a direct basis.  


As a preponderance of the evidence is against an injury or disease of the neck or back in service, and against any relationship between a disability of the neck or back present during the period of the current claim and service, the Board concludes that service connection for the claimed neck and back disabilities is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Disability Rating for PTSD

The current appeal arises from a claim received at the RO on January 29, 2009.  Service connection was granted for PTSD in the August 2009 rating decision.  A 30 percent disability rating was assigned for PTSD, effective January 29, 2009.  In a May 2010 rating decision, the RO granted a 50 percent rating for PTSD, also effective January 29, 2009.  

Pertinent to this claim, the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: a 50 percent rating is warranted if PTSD is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

The evidence regarding the Veteran's psychiatric impairment prior to his death consists of a VA examination report in August 2009 and notes from the Veteran's treating VA physician dated in April 2009, November 2009, and December 2009, as well as the Veteran's written statements.  After a review of all of the evidence, the Board finds that, while the Veteran's PTSD resulted in deficiencies in work and mood, it did not produce deficiencies in judgment, thinking, or family relations.  Moreover, symptomatology of the type and degree contemplated for a 70 percent rating are not more nearly approximated that that contemplated for a 50 percent rating. 

The primary symptomatology reported by the Veteran appears to be related to sleep impairment, including dreams and nightmares, as well as some waking flashbacks.  The Veteran reported nocturnal symptoms such as having bad dreams, waking in a sweat, and sometimes grabbing or attacking his wife while dreaming.  The Veteran also reported other sleep impairment, including difficulty falling asleep and waking frequently.  The Veteran also described waking flashbacks to the August 2009 examiner that were occurring about six times per month.  The Veteran was avoiding activities, places and people that he associated with Vietnam.  

The Board notes that sleep impairment is entirely contemplated under the criteria for the 30 percent rating and is not mentioned under any higher rating level.  

Regarding the criteria for a 70 percent rating, the Board notes that the Veteran was not attending school at any time pertinent to the appeal and that criterion is not applicable.  In addition, the Veteran was not employed at any time pertinent to the claim.  However, it would appear that his lack of employment was due at least in part to his PTSD.  The Veteran described to the August 2009 VA examiner that employment functioning was significantly impaired by his experiencing a depressed mood, low energy, occasional lack of motivation, difficulties maintaining concentration and attention, irritability, and alcohol dependence, in that the Veteran drank on a daily basis and would occasionally arrive for work in the morning suffering a hangover and would be unable to function adequately within the employment realm.  Accordingly, the Board finds that the Veteran's PTSD resulted in deficiencies in work as contemplated under the rating criteria.  

The Board also finds that the Veteran's PTSD was manifested by a deficiency in mood during this period.  The November 2009 treatment report reveals quite a bit of irritability.  The April 2009 treatment report reveals that the Veteran seemed down, was entirely unsmiling, and looked sad. 

While two of the criteria for a 70 percent rating are met, the Board finds that the Veteran's PTSD was not manifested by deficiencies in family relations, judgment, or thinking.  Regarding family relations, the August 2009 examination report reveals that the Veteran had been married to his wife since 1973.  The Veteran described a supportive relationship with his wife.  The Veteran also noted that he had a good relationship with each of his children.  He also maintained relationships with his brother and two sisters.  Indeed, while the Veteran reported isolating himself from social situations, this isolation did not apparently extend to his family.  The Veteran reported that he had grown increasingly detached emotionally and physically from most people in his life other than his immediate family members.  The Veteran reported an especially close relationship with his granddaughter, and reported that this gave him more hope for the future.  

Regarding deficiencies in judgment, the August 2009 examination report reveals the examiner's opinion that the Veteran's level of judgment was adequate, as was his level of insight.  The April 2009 report reveals that insight and judgment seemed fairly good.  Therefore, the Board finds that the Veteran's PTSD was not manifested by a deficiency in judgment.  

Regarding deficiencies in thinking, the August 2009 examination report reveals that the Veteran exhibited no informal impairment in thought processes or communications.  His thought process was found to be generally logical, linear, and goal-directed in nature.  His speech production was somewhat below normal in terms of pace and volume; however, the content of his verbalizations was absent of any frank psychotic material.  Abilities in attention and concentration were found to be generally mildly impaired but were adequate for the purposes of completion of the examination.  This finding appears consistent with the Veteran's reports of recent problems with concentration.  The Veteran was oriented to time, place and person.  The April 2009 report reveals linear and coherent thinking.  Cognition was grossly intact.  In sum, despite some mild problems with concentration, the Veteran's PTSD does not appear to have been manifested by deficiencies in thinking.  




In light of the absence of deficiencies in family relations, judgment, and thinking, the Board finds that the Veteran's PTSD was not manifested by occupational and social impairment with deficiencies in most areas.  This finding is entirely consistent with the finding of the August 2009 VA examiner who found major impairment in "several" areas of current daily functioning, and who described these areas as daily normal activities and employment functioning.  Specifically, the examiner described chronic depressed moods, chronic anxiety, chronic insomnia, mild to moderate memory loss, blunted affect, recurrent distressing dreams, frequent daytime intrusive ideations of traumatic experiences in Vietnam, intermittent intense psychological distress and reactivity or exposure to reminders of traumatic events, significantly diminished interest in participation in most activities of daily living, frequent irritability and verbal outbursts, difficulty maintaining concentration and attention for longer than five continuous minutes, frequent hypervigilance, feelings of detachment and estrangement from most other people, exaggerated startle response, chronic moderate to severe social isolation, and chronic depressive mood on a daily basis.  While these findings do suggest deficiencies in mood and work, they do not suggest deficiencies in family relations, judgment, or thinking.  

The Board also notes that there were no symptoms of the type and degree contemplated as suicidal ideation.  Indeed, the Veteran repeatedly denied suicidal thinking.  The April 2009 report reveals that the Veteran said he would never kill himself or hurt anyone else.  The Veteran also denied suicidal ideation or homicidal ideation in the August 2009 report.  

There were no symptoms of the type and degree contemplated as obsessional rituals which interfere with routine activities.  While the Veteran reported that he was hypervigilant at home, with an exaggerated startle response, and constantly on guard against being cheated, abused, or mistreated by others, these reactions were reported to occur in response to specific stimuli and situations and were not of the degree of obsessional rituals.  

There were no symptoms of the type and degree contemplated as speech intermittently illogical, obscure, or irrelevant.  While the Veteran's speech was described as being of low pace and volume, this is not the near equivalent of illogical, obscure, or irrelevant speech.  

There were no symptoms of the type and degree contemplated as near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  As noted above, symptoms of anxiety or panic occurred in response to specific environmental triggers, such as social situations and places or situations that reminded him of his service, as well as unexpected events such as car alarms or doors slamming.  These symptoms were not near-continuous.  Moreover, while the Veteran reported ongoing depression, there is no description or suggestion of his inability to function independently, appropriately, and effectively in response to his depression.  

There were no symptoms of the type and degree contemplated as impaired impulse control (such as unprovoked irritability with periods of violence).  While the Veteran described irritability, it was generally in response to specific triggers.  Moreover, he did not describe any acts of conscious violence.  The Board finds that the Veteran's reported attacks of his wife while dreaming are not the type of symptomatology contemplated as periods of violence.  The Board observes that there is a fundamental difference between waking and sleeping activity.  The Board finds that this symptomatology is more appropriately classified as sleep disturbance.  

There were no symptoms of the type and degree contemplated as spatial disorientation or neglect of personal appearance and hygiene.  Neither the appellant nor the Veteran have asserted that the Veteran experienced symptoms like or similar to this, and the clinical evidence does not show such symptomatology.  The August 2009 examiner found that the Veteran was dressed appropriately and was adequately groomed.  Showering was reportedly difficult due to the need for a shower chair, but he continued to be motivated to wear clean clothes and perform whatever self care and home care tasks he was able to do.  

While the Veteran did experience definite social impairment, as discussed above, in light of his strong family relationships, the Board finds that the evidence does not approximate an inability to establish and maintain effective relationships.  

The Board acknowledges that the Veteran experienced a difficulty in adapting to stressful circumstances (including work or a work-like setting).  This is one of the symptom examples for the 70 percent rating.  However, as described above, this acknowledged difficulty did not result in occupational and social impairment, with deficiencies in most areas.  Accordingly, the criteria for a 70 percent rating are not met.  

The Board also finds that, in light of the fact that deficiencies in family relations, judgment, and thinking are not shown, the criteria for a 100 percent rating (total occupational and social impairment) are not met.  

In addition, the Board acknowledges that it is theoretically possible for the presence of some criteria at the 100 percent level to result in a finding that, notwithstanding the fact that the 70 percent criteria are not met, they are more nearly approximated than those for the 50 percent rating.  However, in this case, the Board finds that none of the criteria for the 100 percent rating have been met during the period on appeal.  The two criteria for a 100 percent rating are total occupational impairment and total social impairment.  The absence of deficiencies in family relations is conclusive evidence that there is not total social impairment.  The Board also finds that there was no total occupational impairment.  Notably, the Veteran reported that he left his job of his own volition and was not fired.  


In addition, the Board notes that there are no symptoms like or similar to gross impairment in thought processes or communication.  There are no symptoms of the type and degree contemplated as persistent delusions or hallucinations (see April 2009 report: "vehemently" denied any auditory or visual hallucinations).  There are no symptoms of the type and degree contemplated as grossly inappropriate behavior (see August 2009 VA examination report: no overt behavioral abnormalities).  There are no symptoms of the type and degree contemplated as a persistent danger of hurting self or others.  There has not been an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  There are no symptoms of the type and degree contemplated as disorientation to time or place.  And, while it is acknowledged that there has been some memory impairment, there are no symptoms like or similar to memory loss for names of close relatives, own occupation, or own name.  

Based on the absence of any symptomatology reflective of the 100 percent rating level, the Board finds that the criteria for a 70 percent rating or 100 percent rating are not more nearly approximated than those for the 50 percent rating.  

The Board acknowledges that the Veteran's treating VA physician described his PTSD as "severe," however, use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  The rating schedule does not correlate such descriptors as severe with any particular rating.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

The Board also acknowledges that the August 2009 examiner assigned a GAF score of 40.  Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  

Regarding the GAF score, the Board notes that the examples provided for the GAF score of 40 are not in fact consistent with the symptomatology reported by the August 2009 examiner.  Moreover, a GAF score simply reflects an individual's presentation at a given time.  Here, there is only one GAF score assigned during the entire period on appeal.  The stated basis for the score of 40 was "major impairment in several areas of current daily functioning."  As discussed in detail above, this description does not suggest that the criteria for a 70 percent rating are met.  Therefore, the Board finds that the GAF score assigned is less persuasive as to the Veteran's overall level of psychiatric impairment than the symptomatology reported and discussed above.  

In conclusion, the Board finds that a preponderance of the evidence is against any rating in excess of 50 percent for any portion of the period on appeal.  

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2013), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

Here, all the Veteran's PTSD symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130; are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  The Veteran's symptoms of irritability, social withdrawal, depressed mood, anxiety, flashbacks, chronic sleep impairment, loss of concentration and memory loss are specifically included in the rating schedule, and the assigned 50 percent disability rating specifically rates based on the degree of occupational and social impairment, including due to specific symptomatology.  Because the schedular rating criteria are adequate to rate the Veteran's service-connected PTSD, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

The appellant has not asserted that there was any deficiency in the notice provided her under the Veterans Claims Assistance Act of 2000 (VCAA).  Moreover, the claims decided here are for accrued benefits purposes.  Entitlement to accrued benefits must be determined based on evidence that was physically present or constructively present (such as VA treatment records) in the Veteran's claims folder when he died.  See 38 U.S.C.A. § 5121(a) (West 2002); see also Hyatt v. Shinseki, 566 F.3d 1364 (2009); Ralston v. West, 13 Vet. App. 108, 113 (1999).  There is no assertion as to additional VA treatment records that should be obtained.  As discussed above, the RO noted a 1997 VA record that the Board could not locate in the claims file pertaining to hearing loss.  However, as the Board has granted the benefit sought, there is no prejudice resulting from the absence of this record.  

Because there is no additional evidence which may be added to the file, no evidentiary development is necessary and no notice of such need have been provided to the appellant.  Therefore, there is no assistance that VA could possibly provide to the appellant to substantiate the claims of entitlement to service connection or increased rating for accrued benefits purposes.







							[CONTINUED ON NEXT PAGE]
ORDER

Reopening of the claim of entitlement to service connection for bilateral hearing loss is granted.  

Service connection for aggravation of pre-existing bilateral hearing loss is granted.  

Service connection a blood disorder is denied.

Service connection for asbestosis is denied.

Service connection for lower extremity peripheral neuropathy is denied.

Service connection for a neck disability is denied.

Service connection for a back disability is denied.  

A disability rating in excess of 50 percent for PTSD is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


